Cooperation Agreement Party A: Beijing Fenghua Education Consulting Company Ltd. Legal Representative: Toby Chu Party B: Yunnan International Exchange Centre Legal Representative: Minglei Gao Objective: To establish a GLN Educational Centre at Party B’s campus. Cooperation Programs (GLN): - IELTS preparation - International Foundation Program Tuition Revenue Split: IELTS Program - Party A 90% - Party B 10% Visa Service Revenue Split: - Party A 10% - Party B 90% Roles and Responsibilities: Party A - Responsible for developing and providing curriculum, importing teaching resources, providing professional certification services - Responsible for advising IELTS program students on study abroad plans and assisting students with related visa application - Responsible for insuring the copyrights of all curriculum, textbooks Party B - Responsible for marketing and recruiting students - Responsible for student services and visa application services - Responsible for providing an office to Party B Finalized and Signed on March 18, 2011 by Party A Legal Representative: Toby Chu Party B Legal Representative: Minglei Gao No expiration date
